835 F.2d 871
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re George F. LYMAN, Appellant.
No. 87-1294.
United States Court of Appeals, Federal Circuit.
Nov. 19, 1987.

Before BISSELL, Circuit Judge, BALDWIN, Senior Circuit Judge, and ARCHER, Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
The United States Patent and Trademark Office Board of Patent Appeals and Interferences (board) sustained the rejection under 35 U.S.C. Sec. 103 of claims 9 through 25, 29 and 31 of application Serial No. 243,866 entitled "Computer Tape Reel."    We affirm the decision on the basis of the opinion of the board dated January 30, 1987.